Citation Nr: 1714163	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disability, to include spinal stenosis and lumbar degenerative disc disease (DDD).

2. Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD).

3. Entitlement to service connection for a left knee disability, to include residuals of total knee replacement and DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to October 1959 and from July 1960 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In that decision, the RO denied service connection for left and right knee disabilities and declined to reopen a claim of service connection for a low back disability.  A Board decision in October 2014 granted reopening of the claim for a low back disability on the basis of new and material evidence and remanded for an addendum opinion.

The Board remanded the issues on appeal for additional development in October 2014. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013. A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A low back disability, to include spinal stenosis and lumbar degenerative disc disease manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. A right knee disability, to include degenerative joint disease, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

3. A left knee disability, to include residuals of total knee replacement and degenerative joint disease, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include spinal stenosis and lumbar degenerative disc disease, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

2. The criteria for service connection for a right knee disability, to include degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

3. The criteria for service connection for a left knee disability, to include residuals of total knee replacement and degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2009, prior to the initial unfavorable adjudication in December 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4). VA has afforded the Veteran with VA examinations relating to his claim. The Veteran was afforded VA examinations in November 2009 and March 2013, with an addendum opinion provided in March 2015. The Board finds that, in conjunction, the examination reports are adequate for VA adjudication purposes. See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The November 2009 and March 2013 VA examiners examined the Veteran in-person, and the March 2015 VA addendum opinion notes the examiner's review of the Veteran's claims file and history. As discussed further below, the March 2013 VA examiner afforded the Veteran a physical examination, reviewed the Veteran's entire claims file, and provided an opinion as to the nature and etiology of the Veteran's current knee and back disabilities.

The Board notes that the March 2015 examiner stated that the claims file was not reviewed, though the following subparagraphs on the opinion as to the types and origins of the files and other records were all checked, suggesting the possibility of a typographical mistake.  Nevertheless, a failure to review the claims file does not automatically render an opinion inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In this case, the examiner, a VA physician and the same person who accomplished the March 2013 examination and opinion, did note that the Veteran's service treatment and personnel records were reviewed, to include service entrance and exit examinations.  Additionally, all VA and civilian records in the claims file, along with the Veteran's lay and buddy statements were reviewed as part of the addendum opinion. Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required. Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran asserts he is entitled to service connection for a lower back disability, right knee disability, and a left knee disability.

Lower Back Disability

The medical evidence indicates the Veteran currently has a diagnosis of degenerative disc disease of the thoracolumbar spine, originally made by VA in March 2008.  That VA examiner also noted from the MRI accomplished at the same time that the Veteran had no vertebral fractures but arthritis was documented, and that severe canal stenosis and multilevel neural foramen narrowing were noted.  This diagnosis was continued in the Veteran's March 2013 VA examination, and reflected in the March 2015 addendum opinion as well.  Thus, the requirement for a current disability is met.

Here, the Veteran's file indicates during his initial period of military service, in 1959, the Veteran sustained a fall while assigned to a NIKE air defense artillery site in Pennsylvania.  He was provided a back brace that he wore approximately 2-3 months.  This injury was also specifically noted in service treatment records when he was evaluated during a reenlistment examination accomplished in April 1962, and at the time the Army physician cleared the Veteran for duty with no profile limitations.  Additionally, the Veteran reports in a February 2010 statement, with corroboration from a buddy statement dated September 2009, that he sustained injuries to his back after a parachute jump in high wind conditions in 1961.  Military service treatment records also report the Veteran was in an auto accident in February 1962 and complained of "backaches."  Thus, the requirement for an in-service injury is met.

However, the preponderance of the evidence is against a finding that the Veteran's lower back disability is causally related to his active duty.  The Veteran has asserted that he has experienced back pain since service.  While he is competent to testify to the persistence of lay-observable symptoms of his lower back strain, the Veteran is not competent to state that his lower back disability is causally related to his active duty service, as to do so requires expertise as a medical practitioner in the appropriate field. Jandreau, 492 F.3d 1372. See 38 C.F.R. §§ 3.303, 3.309.

The Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's service-related lower back issues and the initial manifestation of his current diagnosed lower back disability.  In such a circumstance, other potential causes of the back disability must be considered.  Significantly, determining the precise etiology of the Veteran's lower back disability is not a simple question, as there are multiple potential etiologies of the Veteran's currently diagnosed degenerative disc disease.  Ascertaining the etiology of back disabilities involves considering multiple factors and knowledge of how those factors interact with the mechanics of the human spine.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his back disability is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the March 2013 or March 2015 VA opinions.

The Veteran does not report an issue with his lower back until 5 years after his active service, when he is treated for a low back strain in a private civilian hospital after a fall in March 1967.  The treating private physician noted he received physical therapy and was discharged, and there is no further mention of this particular injury in the Veteran's file.

Turning to the medical evidence, the Veteran was provided with a VA examination in March 2013, where the examiner noted the presence of arthritis and diagnosed degenerative disc disease, along with spinal stenosis.    

Because this examiner noted the Veteran's 1959 fall with subsequent back injury and the fact that he wore a back brace for 2-3 months as a result, an analysis was made as to whether the Veteran's low back condition was aggravated beyond its natural progression by his service duties, given the Veteran left active service in 1959 and returned in 1960.  Here, the examiner remarked that the claimed condition, which did clearly and unmistakably exist prior to service, was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). Additionally, the Veteran received an in-service reenlistment exam in April 1962, and the military physician noted the 1959 back injury and that the Veteran was evaluated by the base orthopedic clinic at the time and was cleared for duty with no profile limitations, indicating there had been no worsening of the Veteran's 1959 back injury. Thus, the Board concludes that the evidence shows the Veteran's 1959 back injury did not increase in severity during service, and there is no competent evidence otherwise relating the current back disability to service.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no competent evidence of in-service aggravation of lower back disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to an aggravation of the preexisting condition during military service.  That is, the Veteran is not competent to opine on matters such as aggravation of his lower back disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to in-service aggravation of his lower back disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Furthermore, in regard to the possibility of direct service connection, this examiner opined that the Veteran's lower back disability was less likely than not (less than 50 percent probability) to be caused by or as a result of an event in military service. Per the examiner, there was no chronic back condition at the time of discharge in February 1963, and X-rays were negative in the January 1963 separation medical examination.

The March 2013 examination report and opinion appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history. See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. The Veteran has not submitted a medical opinion from any source to contradict the VA examiner's opinions. The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, and has not done so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

The VA medical opinions of record are probative, as the examiners have reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). As such, the only competent and credible evidence of record concerning the etiology of the Veteran's low back disability is the March 2013 medical examination and opinion, which indicated the Veteran's current back disability was less likely than not related to service, and that the Veteran's 1959 back injury was not aggravated beyond normal progression while in service. Thus, the preponderance of the evidence is against a finding of a nexus between the current disability and the in-service back injuries, and therefore service connection for a lower back disability is not warranted on a direct basis. 38 C.F.R. §§ 3.303, 3.306.

Arthritis is considered a chronic disease, and therefore service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran's service treatment records are silent for a diagnosis of arthritis during service or within one year after service. See 38 C.F.R. § 3.385.
 
The Veteran specifically denied any current back problems at separation in February 1963.  There are no private treatment records after that time, until 1967, that suggest the Veteran has a lower back injury, and then none afterward until 2008. The first evidence of the current back disability comes from VA in 2008. As there is no competent and credible evidence of sufficient manifestations of lower back injury either during service or within the first post-service year, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and an in-service injury, the preponderance of the evidence weighs against a finding that the Veteran's lower back disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Left and Right Knee Disabilities

VA diagnosed the Veteran with degenerative joint disease (DDD) of the right and left knees in 2007 to a degree that is disabling for VA purposes.  VA medical records indicate the Veteran's left knee was replaced in a VA total knee arthroplasty operation in August 2009 and that the Veteran is waiting for a right knee replacement, as of the last record available in March 2015. Thus, the requirement for a current disability is met for each knee. The Veteran has reported he currently has pain, to include flare-ups, with his right knee disability, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran claimed he sustained a right knee injury while in service in August 1960, when he fell out of bed and sustained a sharp pain in his right knee.  Service treatment records recorded this injury but have no further notes about it. The Veteran also complained of sustaining a right knee contusion, though service treatment records did not record a separate instance of another injury to the right knee. In December 1962, the Veteran was seen for a left shin injury and infection.  Furthermore, the Veteran has asserted that his airborne parachute training in 1961 at Fort Campbell, Kentucky, had injured his knees, though service treatment records do not record a specific injury related to that parachute training or activity.  The Veteran is competent to report such activities and symptoms. Id. Thus, the requirement of an in-service injury is met for each knee. 

However, the preponderance of the evidence is against a finding that the Veteran's right knee or left knee disabilities are related to service. The Veteran has stated, most recently during the March 2013 VA examination, his bilateral knee pain began after his in-service injury and has continued since. However, in his November 2009 VA examination, the Veteran claimed "no injurious episode" related specifically to the right knee or the left knee.  As noted previously, credibility can be affected by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. Caluza, 7 Vet. App. at 511-12.  

This November 2009 VA examiner remarked that while the Veteran had end-stage DDD, that he was in no acute distress.  This examiner specifically opined that because the knee DDD was bilateral, that it was less likely than not (less than 50 percent probability) that the current right knee and left knee disabilities were related to any in-service injury.

The March 2013 VA examiner reported DDD in the right knee, the left knee having been previously replaced.  Imaging accomplished at that time indicated severe degenerative changes of the medial compartment of the tibiofemoral joint space, with increased suprapatellar effusion of the right knee.  The left knee, which had been replaced in August 2009, was reported by the examiner to be in good alignment, without evidence of loosening or failure.  In his opinion, the examiner stated the claimed conditions was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In his reasoning, the examiner summarized that the service treatment records did not show any evidence of any specific left knee complaints, and that the right knee complaints of pain related to his fall out of bed in August 1960 were less likely than not to have caused or were related to the current right knee disability.  The examiner commented specifically on the Veteran's airborne training, saying that airborne activity does not predispose to arthritis unless there was a significant injury during that activity. None exist in the Veteran's service treatment records.

There is no evidence that the examiners were not competent or credible, and as the opinion considered the Veteran's lay statements concerning onset and was based on a review of the file, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. None of the treatment records indicate the Veteran's right or left knee disabilities are causally related to service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the current knee disabilities and the Veteran's in-service injuries or activities. As noted above, the inconsistent nature of the Veteran's statements has rendered them not credible and of no probative weight. As the preponderance of the evidence is against a finding of a nexus between the current right and left knee disabilities and the Veteran's in-service injuries or activities, the Board finds that entitlement to service connection for right knee disability and left knee disability is not warranted on a direct basis. 38 C.F.R. § 3.303. 

Arthritis is considered a chronic disease for VA purposes and service connection based on the presumption in favor of chronic diseases and continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). However, as noted above there is no competent and credible evidence that the arthritis had its onset either in service or within the first post-service year. 

While the Veteran has stated that right and left knee disabilities had their cause in service, he denied any current or history of knee trouble in his January 1963 separation examination and a report of medical history. The first post-service record noting a complaint of any knee disability is from 2007, approximately 44 years after his separation from service. As there is no competent and credible evidence of manifestations either in service or within the first post-service year, entitlement to service connection for right or left knee disability based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that the Veteran's right or left knee disability is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include spinal stenosis and lumbar degenerative disc disease (DDD) is denied.

Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD) is denied.

Entitlement to service connection for a left knee disability, to include residuals of total knee replacement and DJD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


